DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112(b) Rejection
Applicant’s clarifications and comments, see page 8, filed 8/20/2021, with respect to claim 12 have been fully considered and are persuasive.  The 112(b) rejection of claim 12 has been withdrawn. 

102(a)(1) Rejection
Applicant’s arguments, see page 9, filed 8/20/2021, with respect to claims 1, 2, 9 and 12-17 have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1, 2, 9 and 12-17 has been withdrawn. 

103 Rejection
With respect to applicant’s arguments, specifically those directed towards Totani, specifically the directions of the tape roller with respect to the film, the examiner appreciates the difference pointed out by applicant.  However, the shape of the roller taught by Totani is what is being relied upon not the conveyance directions, as argued by applicant.  Totani teaches that such a shape aids in stretching out the medium being conveyed by the rollers, removing wrinkles and smoothing out that medium, thereby preventing any jams from occurring during the 
Further, the examiner disagrees with applicant’s assertion that the protrusion 24 of the roller would not produce a third region that makes exclusive contact with the tape, as A2 is large enough to exclusive make contact with the tape of Yamaguchi, as modified. In addition, claim 1 does not recited the argued limitation of exclusive contact with the tape, only claim 3.  With respect to claim 3, as stated above, A2 is larger than the two regions to the left and right of the protrusion 24.  The larger dimension ensures contact with the tape exclusively while the two other regions do not.  
The examiner respectfully disagrees with applicant’s assertion that one of ordinary skill in the art would not easily reach the invention, as it is very clear that the dimension A2 of Totani makes contact with the tape, as combined, due to its larger dimension in the height direction than the other two regions that surround the protrusion.  
The Office, in the rejection of the argued claims, has established a clear case of prima facie, as Totani teaches such a modification improves the removal of wrinkles from the conveyed medium, thereby reducing possible jams from occurring, see para. [0005] of Totani.  Therefore, the modification, as a whole, merely changes the shape of the roller taught in Yamaguchi to include the regions taught by Totani, thereby reading on the claimed invention.
The Office takes the same position from claim 1 for claims 4 and 6, as argued by applicant.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6, 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (2008/0310904) in view of Totani (2011/0091595).

With respect to claim 1, Yamagushi et al. teaches in Fig. 4 a tape cassette (21) for use with a printing device (1), the printing device (1) comprising a conveying roller (11) and a cassette holder (8) to which the tape cassette (21) is attachable, the tape cassette (21) comprising: a tape roll (53) which is a roll of a tape (28 [0139]) wound about an axis extending in a first direction (i.e. an axis defined by tape spool 56), the tape (28) having one end portion and another end portion (i.e. defining its width in a directed perpendicular to printing) in the first direction (defined by the axis of spool 56), the tape (28) being configured to be conveyed by the conveying roller (11); a case (23/38) accommodating the tape roll (53) therein; and a nipping member (63) provided in the case (23/38 when the case is installed in the printer), the nipping 
Yamagushi et al. remains silent regarding the nipping member comprising: a first region configured to face the one end portion in the first direction of the tape, the first region protruding a first length in a third direction from an outer surface of the nipping member, the third direction being perpendicular to both the first direction and the second direction; a second region configured to face the another end portion in the first direction of the tape, the second region protruding a second length in the third direction from the outer surface of the nipping member; and at least one third region positioned between the first region and the second region in the first direction, the at least one third region protruding a third length in the third direction from the outer surface of the nipping member, wherein the third length is greater than both the first length and the second length.
Yamagushi et al. the nipping member comprising: a first region configured to face the one end portion in the first direction of the tape, the first region protruding a first length in a third direction from an outer surface of the nipping member, the third direction being perpendicular to both the first direction and the second direction; a second region configured to face the another end portion in the first direction of the tape, the second region protruding a second length in the third direction from the outer surface of the nipping member; and at least one third region positioned between the first region and the second region in the first direction, the at least one 
Totani teaches a roller member comprising: a first region (defined by L1) configured to face the one end portion in a first direction of a tape (2), the first region protruding a first length (i.e. according to a diameter of the first region defined by L1) in a third direction from an outer surface of the nipping member 25), the third direction (i.e. diameter) being perpendicular to both the first direction and the second direction (as the third direction defines the diameter of the first and second regions of the roller); a second region (defined by L2) configured to face the another end portion in the first direction of the tape (2), the second region (defined by L2) protruding a second length in the third direction (defined that regions diameter) from the outer surface of the nipping member (25); and at least one third region (24) positioned between the first region (defined by L1) and the second region (defined by L2) in the first direction, the at least one third region (24) protruding a third length (A2) in the third direction (as seen in Fig. 3) from the outer surface of the nipping member (25), wherein the third length (A2) is greater than both the first length and the second length (as the third length protrudes past the first and second lengths as defined by the diameter of those regions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

	With respect to claim 2, Yamagushi et al. as modified teaches the at least one third region (24, as taught by Totani) has a dimension (i.e. a height value of A2) in the third direction (as seen 

With respect to claim 3, Yamagushi et al. teaches in Fig. 1 a tape cassette (21) for use with a printing device (1), the printing device (1) comprising a conveying roller (11) and a cassette holder (8) to which the tape cassette (21) is attachable, the tape cassette (21) comprising: a tape roll (53) which is a roll of a tape (28, [0139]) wound about an axis extending in a first direction(i.e. an axis defined by tape spool 56), the tape (28) having one end portion and another end portion (i.e. defining its width in a directed perpendicular to printing)  in the first direction (defined by the axis of spool 56), the tape (28) being configured to be conveyed by the conveying roller (11); a case (23/38) accommodating the tape roll (53) therein; and a nipping member (63) provided in the case (23/38), the nipping member (68) being configured to nip the tape (28) drawn out from the tape roll (53) and conveyed in a second direction (defined by a conveying direction of the tape) in cooperation with the conveying roller (11) in a state where the tape cassette (21) is attached to the cassette holder (as seen in Fig. 4), the second direction (conveying direction) being perpendicular to the first direction (as it is orthogonal to the first direction along the spool 56), the nipping member (63) a first region (as defined in the below examiner provided figure) configured to face the one end portion in the first direction of the tape (i.e. one edge of the tape in the width direction), the first region (as labeled below); a second region (as defined below) configured to face the another end portion in the first direction of the tape (i.e. the other end portion in the width direction of the tape), and at least one third region (as defined below) positioned between the first region (as defined below) and the second region (as defined below) in the first direction (i.e. axial direction of the spool). 
 exclusively make contact with the tape.
Totani teaches in Fig. 3 a similar roll having at least one third region (24, surrounded by a first and second region) and is configured to exclusively make contact with a tape (2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

With respect to claim 4, Yamagushi et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the one end portion and the another end portion in the first direction of the tape do not make contact with the first region and the second region, respectively.
Totani teaches in Fig. 3 a one end portion and another end portion in a first direction of the tape (i.e. a width direction of the tape 2) do not make contact with a first region and a second region, respectively (as the roll shape ensures only region 24 makes contact with the tape and not the left and right portions of the roll defining the first and second regions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].


Yamaguchi et al. remains silent regarding the nipping member is configured to make contact with a portion of the tape other than the one end portion and the another end portion in the first direction of the tape.
Totani teaches in Fig. 3 a similar roll (25) having a roll (25) configured to make contact with a portion of a tape (2) other than a one end portion and a another end portion in the first direction of the tape (2, due to the shape of the roll seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani  operations by preventing the tape from jamming during printing [0005].

With respect to claim 6, Yamagushi et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the at least one third region is configured to make contact with at least a center portion in the first direction of the tape.
Totani teaches in Fig. 3 a similar roller having a shape where at least one third region (24) is configured to make contact with at least a center portion in a first direction (i.e. perpendicular to the conveying direction) of the tape (2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

	With respect to claim 9, Yamagushi et al. teaches in Fig. 4 wherein the modified nipping member (63) is a roller rotatably supported by the case (as seen in Fig. 4).

	With respect to claim 13, Yamagushi et al. teaches in Fig. 4 wherein the case (23/38) is formed with: a discharge opening (27) formed in a downstream end of a conveying path (as defined by the path of the tape) of the tape (28) and allowing the tape (28) conveyed along the conveying path (as defined by the path of the tap) to be discharged an outside of the case (23/38)therethrough; and an opening (22) positioned upstream of the discharge opening (27) in the conveying path (as defined by the path of the tape) and allowing the tape (28) conveyed 

	With respect to claim 14, Yamagushi et al. teaches in Fig. 4 further comprising a guide member allowing the tape to pass therethrough to guide the tape (i.e. an arm of the cassette), the guide member (the arm of the cassette) having an end portion (i.e. the end portion that guides the tape outward in gape 9) facing the tape passing therethrough, wherein the guide member (the arm portion of the cassette) is disposed such that the end portion does not interfere (as the two are spaced away from one another) with the at least one third region (as seen in Fig. 4).

	With respect to claim 15, Yamagushi et al. teaches in Fig. 4 further wherein the tape is (capable of being) made of fabric, (as what the tape is made of does not impose any structural limits to the cassette itself, as the structure of Yamagushi is capable of feeding a fabric tape).

	 With respect to claim 16, Yamagushi et al. teaches in Fig. 4 wherein the tape is (capable of being) constituted by a heat-sensitive stencil paper (as what the tape is made of does not impose any structural limits to the cassette itself, as the structure of Yamagushi is capable of feeding a heat-sensitive stencil paper).

	With respect to claim 17, Yamagushi et al. teaches in Fig. 4 wherein the modified nipping member (63) is configured to nip the tape (28) in cooperation with the conveying roller (11) cantilevered (via an arm supporting rollers 10 and 11) by a drive shaft (as seen in Fig. 4).	
		
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (2008/0310904) in view of Totani (2011/0091595), as applied to claim 1, further in view of Nagao et al. (5,685,654).

With respect to claim 12, Yamaguchi et al. as modified teaches all that is claimed in the above rejection of claim 1 but remains silent regarding the nipping member is a fixed member immovably fixed to the case.
Nago et al. teaches a similar cassette In Fig. 1 having a nipping member (17) that is a fixed member (as the nipping member 17 is fixed to the case) immovably fixed (as the roller 17 is immovable relative to the case as it is permanently mounted) to a case (19).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the nipping member of Yamaguchi et al. such that the nipping member is immovabley fixed to the case as taught by Nago et al. because Nago et al. teaches such a modification improves the feeding of a tape from a cassette, thereby improving the tape feeding of Yamaguchi et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama (2006/0269346) which teaches cassettes for printing and cutting tapes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853